Sheldon, J.
The petitioner asks for a writ of mandamus ordering the town of Chilmark to provide a sufficient number of schoolhouses for the accommodation of his children, and ordering the school committee of that town to provide a suitable place for the schooling of his children, together with fuel and all other things necessary for the comfort of the pupils therein. *115The petitioner lives with his family on the island of Noman’s Land, which is a part of the town of Chilmark, lying about four miles from the island of Martha’s Vineyard, upon which the main part of that town is situated. The town maintains no school upon Noman’s Land, but has upon the main island a sufficient number of schools properly furnished and conveniently located. The petitioner’s contention is that a school should be established on Noman’s Land. His family is the only one residing permanently on that island, and his children are the only ones who would attend a school there. He has five children, aged respectively twenty-four, nineteen, seventeen, twelve and four years. He owns the greater part of Noman’s Land, and is assessed and pays taxes on property worth about $7,000. He has always resided in Chilmark, and since 1894 on Noman’s Land with his family.
Upon these facts, the petitioner’s contention cannot be sustained. He has chosen to establish himself and his family upon a small island; only two of his children are under fourteen years of age; and one of these has not yet reached the age at which school attendance is required. He cannot expect the town to furnish and maintain a school for his sole benefit. Newcomb v. Rockport, 183 Mass. 74.
The situation of the petitioner and his children is doubtless an unfortunate one. The statute requires him to cause at least one of them to attend school. R. L. c. 44, § 1. He pays taxes to the town to a considerable amount. There are no regular means of communication between the island upon which he has fixed bis residence and the main island upon which the public schools of the town are situated; and such communication is often difficult and sometimes impossible. Doubtless the peculiar circumstances here existing might appeal to the discretion of the town or of the school committee, and lead them to make such arrangements as might be found to be reasonably practicable, with perhaps some sacrifice also on the part of the petitioner himself, to facilitate the attendance of his children upon the public schools. R. L. c. 25, § 15. Newcomb v. Rockport, ubi supra. It may be a matter of regret that the parties have not been able either to continue the arrangement which existed prior to January, 1904, *116or to make such new arrangement as was then suggested by the school committee. But we can pass only upon the question of law raised by the report.

Petition dismissed.